DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Wang (WO 2021022273 A1) (hereinafter Wang).  Wang discloses an ols_mode_idc variable specifying a total number of OLS specified by a VPS, such that an ols_mode_idc equal to 0 specifies that for each OLS only a highest layer in the OLS is output, an ols_mode_idc equal to 1 specifies that for each OLS all layers in the OLS are output, and an ols_mode_idc equal to 2 specifies than an explicitly signaled set of lower layers in an OLS are output.  Wang does not appear to describe a picture output flag, and setting of a picture output flag based on a sequence parameter set (SPS) VPS identifier being greater than 0, which indicates that more than one layer is present in the bitstream, and a syntax element indicating that a current layer is not an output layer.  Wang is directed to defining a “vps_output_layer_flag”, and not a picture output flag as claimed.
Specifically, the prior art fails to teach or render obvious the following combination of elements of independent claims 1, 17, and 19: “decoding the identified one or more picture output layers, the decoding comprising setting a picture output flag equal to 0 based on a sequence parameter set (SPS) VPS identifier being greater than 0, which indicates that more than one layer is present in the bitstream, and based on a syntax element indicating that a current layer is not an output layer.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486